        Case 1:18-cv-01360-PGG Document 67 Filed 04/04/19 Page 1 of 1
          Case 1:18-cv-01360-PGG Document 66 Filed 03/22/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                    Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620


sisaacson@fa1llacelaw.com


                                  March 21, 2019

BYECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                          Re:      Upon Jochola, et al v. Green Summit Group LLC, et al.
                                   18-cv-1360 ~

                                   Cruz Sanchez, et al v. Rainbow Umbrella, LLC. et al.
                                   17-cv-9065


Your Honor:

       This office represents Plaintiffs in the above- referenced matters. We write jointly with
counsel for Defendants to· request a 30 day extension to file Plaintiffs' motion for settlement to
April 22, 2019. The reason for the request is because the parties will shortly circulate a draft
agreement and will review and send it to the respective clients after review. Thus, we respectfully
request a deadline of April 22, 2019 to submit Plaintiffs' motion for settlement. We thank the
Court for its time and attention to this matter.

                                                                              MEMO ENDORSED
                                   Respectfully Submitted,
                                                                              The Applfcation is granted.
                                                                             SO ORDERED:
                                       /s/ Michael Faillace
                                   Michael Faillace                               £«;./1~
                                                                             Paul G. Gardephe, 'U.S.D.J.    r.


                                                                             Dated:     pP..;l¼ '?of°'
cc:     Jason Klimpl, Esq. (via ECF)
        Vincent Miranda, Esq. (via ECF)




                          Cerlified as a minority-owned business in the State of New York
